Case: 16-60772       Document: 00514288720         Page: 1     Date Filed: 12/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 16-60772                           December 29, 2017
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
ROMAN MATEO-ZEFERINO, also known as Roman Zeferino-Mateo,

                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A087 896 903


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Roman Mateo-Zeferino, a native and citizen of Mexico, petitions for
review of the Board of Immigration Appeals’ (BIA) dismissal of his appeal from
the Immigration Judge’s (IJ) denial of his applications for withholding of
removal and protection under the Convention Against Torture (CAT). He
contends the BIA erred in ruling he was ineligible for relief.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60772     Document: 00514288720      Page: 2   Date Filed: 12/29/2017



                                  No. 16-60772
      In 2009, Mateo received a notice to appear, stating he was subject to
removal, pursuant to 8 U.S.C. § 1182(a)(6)(A)(i), after being arrested in New
Orleans. In 2011, he filed his initial application for withholding of removal,
contending he feared persecution in Mexico. He asserts members of another
family have been persecuting his family in retribution for murders in 1999 of
members of that other family. Mateo was convicted of those murders, but the
conviction was vacated on appeal. His application for withholding of removal
was denied, along with two subsequent requests for relief after successful
motions to reopen.
      A determination an alien is not eligible for relief is reviewed for
substantial evidence. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
Although this court generally reviews only the BIA’s decision, because the BIA
agreed with the IJ’s conclusions concerning Mateo’s eligibility for relief, both
the BIA’s and IJ’s decisions are reviewable. Wang v. Holder, 569 F.3d 531, 536
(5th Cir. 2009). Under the substantial evidence standard, “this court may not
reverse the BIA’s factual findings unless the evidence compels it.” Id. at 536–
37. Mateo must demonstrate the evidence is “so compelling that no reasonable
factfinder could conclude against it”. Id. at 537.
      Mateo maintains he was persecuted due to, and had a well-founded fear
of persecution on account of, his membership in a particular social group, his
family. He is eligible for withholding of removal if he meets his burden to show
his “life or freedom would be threatened . . . because of [his] . . . membership in
a particular social group”. 8 U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 1208.16(b).
      The evidence does not compel a finding he was persecuted, or likely
would be persecuted, due to his membership in a particular social group.
Wang, 569 F.3d at 537. Even if his family had the required social visibility and
particularity to be a cognizable particular social group, Orellana-Monson v.



                                        2
    Case: 16-60772    Document: 00514288720     Page: 3   Date Filed: 12/29/2017



                                 No. 16-60772
Holder, 685 F.3d 511, 518–19 (5th Cir. 2012), there is no indication
membership in his family is a “central reason” he was, or will be, persecuted.
Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009). Rather, the record reflects
any persecution Mateo might face is caused by a personal motive: the desire
for revenge against Mateo. Aliens targeted for “purely personal reasons”, such
as revenge, do not state a basis for relief. Thuri v. Ashcroft, 380 F.3d 788, 793
(5th Cir. 2004); Eduard v. Ashcroft, 379 F.3d 182, 190 (5th Cir. 2004).
      In addition, the BIA correctly ruled that, under the circumstances, it
would be reasonable for Mateo to relocate within Mexico to avoid harm.
Eduard, 379 F.3d at 189, 193–94; 8 C.F.R. § 1208.16(b)(2). Most of the alleged
persecution occurred in San Juan Zapotitlan, the small village where the
murders occurred. After Mateo’s conviction for the murders was reversed on
appeal, he lived in Oaxaca, a large city five hours away, for four years. In
addition, six of his children live and work in Mexico City.
      Mateo also asserts the BIA wrongfully withheld relief under CAT; but,
in his appeal to the BIA he did not seek CAT protection. Accordingly, he did
not exhaust his administrative remedies with respect to the claim, Wang v.
Ashcroft, 260 F.3d 448, 452–53 (5th Cir. 2001), and we, therefore, lack
jurisdiction to consider the issue. 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562
F.3d 314, 319 (5th Cir. 2009).
      DISMISSED IN PART AND DENIED IN PART.




                                       3